Citation Nr: 0111027	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  96-44 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left ankle 
disorder, claimed as secondary to the service connected left 
knee disorder.

3.  Entitlement to service connection for a left wrist 
disorder.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to June 
1974.  This appeal originally arose from a November 1995 
rating decision of the Department of Veterans Affairs (VA), 
North Little Rock, Arkansas, regional office (RO).  

The Board of Veterans' Appeals (Board), in a July 1999 
decision, denied an evaluation in excess of 10 percent for 
the service connected left knee disorder.  

The appellant appealed to the Court.  In August 2000, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Order which vacated the 
July 1999 Board decision and remanded the case to the Board 
for proceedings consistent with the Court's order.


REMAND

The Court determined that the June 1995 VA examination of the 
veteran's left knee was inadequate for rating purposes.  
Accordingly, pursuant to the Court's order, the case must be 
remanded in order for a medical examiner to review the 
appellant's entire medical history, and to address all 
factors for determining the degree of his knee disability, as 
set forth in 38 C.F.R. §§ 4.40 and 4.45, including his 
complaints of knee pain and weakness and functional effect, 
if any, of such pain and weakness.  See DeLuca v. Brown, 8 
Vet. App. 202, 207 (1995).

The Court also determined that the RO's April 1996 letter to 
the veteran constituted a rating decision with respect to his 
claims for service connection for left ankle and left wrist 
disabilities, and that the veteran's Form 9 received in 
September 1996 served as a timely notice of disagreement with 
those denials.


Therefore, since the appellate process has commenced, the 
veteran is entitled to a statement of the case on those 
issues.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

While the Board does not have jurisdiction to decide the 
issues under the aforementioned guidance, the issues of 
entitlement to service connection for a left wrist disorder, 
and for a left ankle disorder claimed as secondary to the 
service connected left knee disorder, are to be remanded to 
the RO for additional action.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should schedule the veteran 
for an examination by a VA orthopedist 
to determine the nature and extent of 
any left knee pathology.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed 
by the examiner prior to the 
examination.  The examination report 
should contain detailed accounts of all 
manifestations of joint pathology found 
to be present.  All necessary tests, 
including X-ray studies of the knee, 
should be conducted and the examiner 
should review the results of the testing 
prior to completion of the report.  
Special attention should be given to the 
presence or absence of pain, any 
limitation of motion, instability and 
weakness.  The examination report should 
include descriptions of the effect, if 
any, of the veteran's pain on the 
function and movement of the left knee.  
The report of examination should include 
complete rationale for the conclusions 
reached.




2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

4.  After the above development, the RO 
should, in accordance with applicable 
procedures, readjudicate the claim for 
an increased evaluation for the service 
connected left knee disorder, and also 
consider whether the veteran merits 
service connection for a left wrist 
disorder, and for a left ankle disorder 
claimed as secondary to the service 
connected left knee disorder.  If a 
benefit is not granted, the RO should 
issue a (supplemental) statement of the 
case addressing the issue(s) and provide 
the appropriate law and regulations.

5.  The RO should, with the promulgation 
of the statement of the case, inform the 
appellant that, in order to complete the 
appellate process with respect to 
service connection issues, he should 
complete a timely VA Form 9, Substantive 
Appeal, and forward it to the RO.

Thereafter, the case should be returned to the Board for 
appellate review.  No action is required of the appellant 
until he is notified.  No opinion as to the outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 






been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




